Citation Nr: 1048411	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period prior to June 
6, 2007, and to a rating in excess of 30 percent beginning on 
that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD and assigned 
a 10 percent rating, effective January 26, 2005, denied an 
increased rating for residuals of fracture of the left foot, and 
denied service connection for prostate disability, light 
sensitivity, hearing loss, numbness of the hands and legs, and 
skin condition.  The Veteran filed a notice of disagreement with 
respect to the rating assigned for PTSD, as well as with respect 
to the denials of the other issues.  

In a June 2007 rating decision, the RO granted service connection 
for left ear hearing loss, and increased the rating for PTSD to 
30 percent, effective June 6, 2007.  As the grant of service 
connection for hearing loss is a total grant of benefits sought 
on appeal, the issue of service connection for hearing loss is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).  Additionally, because the 30 percent rating 
assigned for PTSD is not the highest rating for this disability, 
the appeal continues.  

The Veteran perfected his appeal for an increased rating for 
PTSD.  He did not perfect an appeal with respect to any other 
issue.  As such, the only issue currently before the Board is 
that which is listed on the title page of this decision.

The Board also notes that in a January 2008 rating decision, the 
RO denied entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities and denied service connection for pain the 
shoulders, neck, and lower back.  The Veteran filed a timely 
notice of disagreement with the TDIU issue and a statement of the 
case was issued in September 2008.  However, the Veteran did not 
perfect an appeal with respect to this issue.  Therefore, it is 
not currently before the Board.

At a videoconference hearing in November 2010, the Veteran 
testified before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to June 6, 2007, the Veteran's PTSD has been shown to 
be manifested by nightmares, hypervigilance, startle response, 
irritability, social isolation and outbursts of anger and results 
in occupational and social impairment with reduced reliability 
and productivity.

2.  For the period beginning on June 6, 2007, the Veteran's PTSD 
results in occupational and social impairment with deficiencies 
in most areas, such as work and family relations due to symptoms 
of continued avoidance of crowds, sleep disturbances, severe 
intrusive recollections, problems getting along with other 
workers, severe flashbacks, severe irritability, poor appetite, 
thoughts of suicide, decreased social skills, anxiety and 
psychomotor agitation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD for 
the period prior to June 6, 2007 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2010).

2.  The criteria for an initial rating of 70 percent for PTSD for 
the period beginning on June 6, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2005, September 
2006, and May 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the May 2008 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for PTSD.  
Service connection was awarded in an April 2006 rating decision.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran, 
his spouse, and his representative.  The Veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned Veterans Law Judge.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. 119 
(1999).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF Score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
few friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they are 
but one factor to be considered in conjunction with all the other 
evidence of record.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating. 
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme. The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

The medical evidence of record shows that the Veteran underwent a 
VA examination in March 2005.  The report of that examination 
notes that the Veteran is fairly solitary; he is withdrawn and 
isolated from people.  He is not interested in making any new 
friends.  He has difficulty with his family relationships in that 
he has driven his daughter away due to his outbursts of anger and 
past history of drinking.  He is extremely vigilant and watchful.  
He has an extreme problem with irritability, anger, and rage, 
which can be stimulated by fairly minor events.  He often does 
not remember some of these episodes.  He feels that these anger 
attacks have increased in frequency and intensity, possibly since 
the Persian Gulf War.  He does not really have a problem with 
depression.  He has tearfulness and crying spells at times, but 
he has never been suicidal.  He has no appetite problems and he 
has an adequate energy level.  He has no psychotic symptoms.  He 
tends not to be a chronic worrier.  The Veteran was neatly 
dressed.  He was very attentive and personable.  He had a normal 
rate and rhythm of speech.  He was cooperative and fully 
oriented.  His mood was anxious at times, but his affect was 
appropriate.  There was no evidence of any thought disorder.  
Cognitive examination was normal and memory task examination was 
normal.  The examiner opined that the Veteran is moderately 
impaired socially and recreationally with his tendency to isolate 
and withdraw, as well as his difficulty controlling his temper.  
He has maintained employment where he could be somewhat isolated 
and in charge.  He is independent in activities of daily living.  
His GAF score was noted to be 55.  

A September 2005 VA psychiatry screening notes that the Veteran 
denied depressed mood, difficulty sleeping, low energy, 
anhedonia, hopelessness, and helplessness.  He is hypervigilant 
and is unable to sit without seeing everything in front of him.  
He exhibits isolative behavior, avoidance behavior, emotional 
numbing, nightmares, intrusive recollections, and exaggerated 
startle response.  He denied poor concentration; but, he had 
difficulty attending to the interview.  He has been married one 
time for 33 years, and has one daughter and one grandchild.  He 
is currently employed and owns his own architectural design firm, 
which he has been doing for 31 years.  He is close to a brother 
and one friend.  He enjoys woodworking, fishing, golf, and 
working on his home.  On examination he was anxious.  Eye contact 
was fair, and he had some psychomotor agitation.  He was 
initially irritable and anxious, but over the course of the 
interview, this gradually disappeared.  His speech was 
spontaneous, and of a normal volume, rate, and tone.  His mood 
was anxious and his affect was constricted and anxious.  Memory 
was good, but concentration was impaired.  He had no suicidal or 
homicidal ideation.  He also had no hallucinations or delusions.  
His insight and judgment were without gross impairment.  His GAF 
score was noted to be 48.  

A November 2005 VA PTSD intake record notes that the Veteran has 
monthly dreams about Vietnam and daily, intrusive memories of it.  
He described occasional flashbacks.  He stays busy as much as 
possible so he can avoid memories.  On examination he was 
casually dressed and neatly groomed.  He denied depression.  He 
also denied worthlessness, hopelessness, guilt, and suicidal 
ideation.  He acknowledged homicidal ideation with no plan or 
intent.  He has occasional crying spells and tearfulness.  His 
thought processes were coherent and logical and there was no 
evidence of a formal thought disorder.  He had no audio or visual 
hallucinations or delusions.  He was alert and oriented.  His 
judgment was good and insight was fair.  He was a heavy alcohol 
user up until 20 to 25 years ago.  His GAF score was noted to be 
48.  

A March 2007 VA PTSD medical evaluation notes that the Veteran 
denied depression or anxiety.  He endorsed difficulty with sleep 
and reported significant issues with feeling helpless.  He also 
has significant irritability and intrusive thoughts of Vietnam, 
which he immediately avoids.  On examination he was mildly 
anxious.  He was appropriately dressed and groomed.  Eye contact 
was good.  He had some psychomotor agitation and he appeared 
restless.  His speech was spontaneous, but decreased in volume.  
It was normal in rate and tone.  His mood was happy and his 
affect was constricted and anxious.  His memory was good and 
concentration was fair.  He was logical.  He denied suicidal or 
homicidal ideation, and there were no hallucinations or 
delusions.  Insight and judgment were without gross impairment.  
His GAF score was 48.  He was placed on Wellbutrin.  

A June 2007 VA examination report notes that the Veteran 
experiences severe intrusive recollections, moderate dream 
disturbance, severe flashbacks , and severe exposure distress.  
He reported tension and fatigue, especially on becoming angry.  
During the examination he evidenced skin picking to the point 
that he was bleeding as a nervous habit.  He reported many years 
of numbing of feelings and also great efforts at avoiding 
thoughts about his wartime experiences in the severe rage.  He 
reported at least moderate restriction in his interests in that 
he experiences no change in this from the last examination.  He 
reported at least a moderate sense of estrangement.  He is close 
with family members and with a few friends.  He prefers to be by 
himself.  He feels that for many years he had stopped all 
emotions until recently.  He has symptoms of hyperarousability, 
including mild sleep disturbance, severe irritability, mild 
concentration deficits, severe hypervigilance, and severe 
exaggerated startle response.  His wife will tell him that he 
fights and hollers in his sleep.  He reported that he will go 
into a rage over minor annoyances, and he feels out of control 
from his own rage response.  He frightens himself and feels that 
this is something that is getting progressively worse, and that 
he needs concentrated help with.  He finds that he must put a lot 
of effort into concentrating, whereas concentrating used to come 
naturally and easy to him.  He avoids social gatherings and any 
places where people tend to gather.  He will stifle the urge to 
jump up when he is startled, but internally, he is extremely 
aroused when encountering sudden, unexpected noises.  Since the 
Iraq war, as more people get injured, his symptoms have 
increased.  He described his current psychosocial adjustment as 
deteriorating, especially since the start of the Iraq war.  He 
has been working part-time as a retail merchandiser, traveling to 
various grocery stores, pricing items, and setting up displays.  
He also helps his neighbors by using a tractor to pull up posts 
for them or painting furniture.  His work as a retail 
merchandiser fits his personality in that he interacts with no 
one.  However, he is concerned because while in a store, a person 
will invariably bump into him with a cart or demand that he move.  
He becomes so angry as a result that he is worried that he will 
lose his temper, lose control, and then lose his job.  He has 
been married for 35 years.  He feels close to his wife and 
daughter, and feels close to his brother.  He also has a best 
friend who is also a Vietnam Veteran.  He has not had any 
episodes of violence or assaultiveness since the last 
examination.  He, instead, has taken his rage on inanimate 
objects, such as tress, doors, walls, and cars.  The examiner 
opined that the Veteran's psychosocial and occupation functioning 
can be described as severely impaired.  

On examination the Veteran was casually dressed.  His eyes were 
bloodshot.  He teared up at times during the examination, which 
he expressed embarrassment over.  He evidenced no odd tics or 
mannerisms, and had good eye contact.  His grooming was 
excellent.  His speech fluency, articulation, and tone and rate 
were good.  He described his mood as numb, which was consistent 
with his overall affect.  In general, his affect was constricted.  
He was fully oriented.  He denied suicidal or homicidal ideation.  
He presented with somewhat depressed affect in that he began 
tearing up when discussing emotionally charged material.  He also 
presented with anxious mood.  He denied panic attacks.  He 
described impaired impulse control  He denied visual 
hallucinations and there was no evidence of delusions.  He 
endorsed auditory hallucinations in terms of hearing gunshots.  
The examiner noted that the Veteran's PTSD moderately impairs him 
occupationally, and severely impairs him socially.  His GAF score 
was 44, which is the highest within the past year.  

A June 2009 VA examination report notes that the Veteran enjoys 
woodworking and occasionally fishing and taking care of the house 
and yard.  The Veteran reported that his symptoms have worsened.  
He has nightmares once a week, and flashbacks every couple of 
months.  He is very isolated and detached from people in general; 
he has no social activities.  He does not go out with his wife 
shopping or to any restaurants because of his fear that he will 
lose control and attack someone.  His irritability is pushing his 
wife away.  His main fear is that his anger will cause him to 
lose control and cause harm to his wife.  He recently grabbed her 
around the neck and threw her down during an argument.  He cannot 
remember why he did it and is horrified that he would commit such 
an act.  He has a poor appetite, and thoughts of suicide, which 
are mostly fleeting.  He denied any plan.  He has concentration 
problems and insomnia.  On examination he was neatly dressed and 
somewhat ill at ease and fidgety, but he was cooperative and had 
normal rate and rhythm to his speech.  He was fully oriented.  
His affect was sad and anxious.  There was no evidence of a 
thought disorder.  Cognition and memory were intact.  His GAF 
score was noted to be 50.  

An August 2009 note from the Veteran's VA physician indicates 
that the Veteran is severely impaired as a result of his PTSD.  
He has difficulty with concentration, memory impairment, 
hypervigilance, and flashbacks.  He has suicidal ideation.  
Examination reveals inattentiveness, affect revealing dysphoria, 
irritability, anxiety, psychomotor agitation, startle response 
which affects his social and occupational functioning, and 
anxiety.  His symptoms have continued to worsen.  His GAF score 
is 42.  

A November 2009 addendum to the June 2009 VA examination report 
indicates that the Veteran is neither totally occupationally 
impaired nor totally socially impaired due to his PTSD.

At the videoconference hearing before the undersigned, the 
Veteran stated that he works 20 to 30 hours a week.  He shops in 
the middle of the night at a 24 hour Walmart so he can avoid the 
crowds.  He stated that his wife moved out of the marital 
residence nine months earlier due to the fact that he was violent 
with her during an argument.  He also indicated that two store 
managers called the Veteran's boss and complained about him, 
which resulted in him being moved to a small team so that he did 
not have to work with management.

For the period prior to June 6, 2007, the Veteran's PTSD is more 
appropriately rated as 50 percent disabling.  In this regard, 
there is evidence of difficulty concentrating, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  Notably, at 
the March 2005 VA examination, the examiner stated that the 
Veteran was withdrawn, isolated from people, and not interested 
in making any new friends.  It was specifically noted that the 
Veteran has difficulty with his family relationships in that he 
has driven his daughter away due to his outbursts of anger.  The 
examiner opined that the Veteran was moderately occupationally 
and socially impaired by his PTSD.  His GAF scores were generally 
around 48, representing serious symptoms.  In viewing the 
totality of the circumstances, the Veteran's PTSD is more 
accurately represented by a 50 percent disability for this time 
period.  

However, a higher 70 percent rating is not warranted for the 
period prior to June 6, 2007.  In this regard, there is no 
evidence of suicidal ideation.  Notably, the medical evidence 
shows that the Veteran denied suicidal ideation during this time 
period.  There was also no evidence of illogical speech, as the 
Veteran's speech was noted to be logical.  There was no evidence 
of near-continuous panic or depression affecting the ability to 
function because the Veteran did not endorse depression or panic.  
He was fully oriented at every appointment, so he exhibited no 
spatial disorientation.  His hygiene was always good, so he did 
not neglect his personal appearance.  He did have difficulty 
adapting to stressful circumstances and he displayed severely 
impaired impulse control, but the disability picture as a whole 
does not more nearly represent a 70 percent rating for the time 
period prior to June 6, 2007.  38 C.F.R. § 4.7.  The Veteran's 
symptoms were less severe during this time, as compared with the 
next time period, and he had no violent outbursts as he did in 
the later time period.  Therefore, a 50 percent rating, but no 
higher, is warranted for this time period.

A review of the evidence of record reflects that the Veteran's 
PTSD would be more appropriately rated as 70 percent disabling 
beginning on June 6, 2007.  In this regard, the June 2007 VA 
examiner indicated that the Veteran is severely impaired by his 
PTSD.  He is extremely avoidant and isolated, and his 
irritability is also extremely severe.  He is employed in a job 
where he has to deal with very few people directly, which is a 
good fit for him.  During this time period, the Veteran attacked 
his wife during an argument and he is unsure of the reason.  His 
GAF scores have hovered around 44, only going up to 50 at the 
most recent VA examination.  The Board finds that the Veteran has 
exhibited suicidal ideation, obsessional rituals, extremely 
impaired impulse control, severe difficulty adapting to stressful 
circumstances, and inability to establish and maintain effective 
relationships because his anger causes him to lose control.  It 
has even affected his employment.  Therefore, the Board is of the 
opinion that a 70 percent rating is warranted for the period 
beginning on June 6, 2007.

Because the staged ratings are shown from initial entitlement, 
there is no need to address the appropriateness of further staged 
ratings as per Fenderson, supra.

A higher, 100 percent rating is not warranted because the Veteran 
is employed, the November 2009 VA addendum specifically states 
that the Veteran is not totally occupationally impaired, and he 
does not meet the criteria set forth in the diagnostic code for a 
100 percent rating.  Importantly, there is no evidence of 
persistent delusions, intermittent inability to perform 
activities of daily living, disorientation of time or place, 
memory loss of names of close relatives, own occupation, or own 
name.  The Veteran's memory has been intact at all VA 
examinations.  He has consistently been free of delusions, fully 
oriented, well-groomed, and independent in activities of daily 
living.  As such, a 100 percent rating is not in order.

Further, he Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  Generally, 
the degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this case, the range of social and employment impairment caused 
by Veteran's PTSD is clearly contemplated by Diagnostic Code 
9411.  As such, the Veteran's level of impairment is within the 
range contemplated by the rating criteria, which reasonably 
describes his PTSD symptomatology.  Moreover, the Veteran is 
currently employed and there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization during 
the appeal period, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Thus, there is no 
evidence to support referring this case for an extraschedular 
evaluation.





ORDER

An initial rating of 50 percent for PTSD for the period prior to 
June 6, 2007 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating of 70 percent for PTSD for the period beginning 
on June 6, 2007 is granted, subject to the laws and regulations 
governing the award of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


